      Case: 1:19-cv-04565 Document #: 10 Filed: 07/08/19 Page 1 of 3 PageID #:118



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  Hangzhou Aoshuang E-                               )
  Commerce Co., Ltd.                                 )
                                     Plaintiff,      )   Case No. 1:19-cv-04565
                                                     )
                                                     )   Judge Virginia M. Kendall
                                     v.              )
  The Partnerships and                               )   Mag. Judge Young B. Kim
  Unincorporated Associations                        )
  Identified in Schedule “A,”                        )
                                     Defendants.     )

                                 Declaration of Adam E. Urbanczyk

I, Adam E. Urbanczyk, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois and the

   United States District Court for the Northern District of Illinois. I am the attorney for Plaintiff

   Hangzhou Aoshuang E-Commerce Co., Ltd. (“Plaintiff” or “HAECo”). Except as otherwise

   expressly stated to the contrary, I have personal knowledge of the following facts and, if called as a

   witness, I could and would competently testify to the following:

2. According to a 2018 report by U.S. Customers and Border Protection entitled “Intellectual

   Property Rights Fiscal Year 2017 Seizure Statistics,” intellectual property rights (IPR) seizures

   increased 8% over 2016 to a record 34,143 reflecting a total manufacturer’s suggested retail price

   (MSRP) of the seized goods, had they been genuine, of more than $1.2B. A true and correct copy

   of this report is attached hereto as Exhibit 1.

3. According to a 2017 report entitled “The Report of the Commission on the Theft of American

   Intellectual Property (also known as the IP Commission Report),” eCommerce trademark

   infringement, particularly involving counterfeit goods, and piracy / copyright infringement cost

   merchants in the U.S. alone nearly $41 billion. A true and correct copy of this report is attached

   hereto as Exhibit 2.

                                                                                              Page 1 of 3
      Case: 1:19-cv-04565 Document #: 10 Filed: 07/08/19 Page 2 of 3 PageID #:118



4. According to a 2015 report by U.S. Customers and Border Protection entitled “Intellectual

   Property Rights Fiscal Year 2015 Seizure Statistics,” there were 28,865 seizures which, according to

   the IP Commission Report, represented less than 3% of the total infringing goods being sold. A

   true and correct copy of this report is attached hereto as Exhibit 3.

5. According to a 2015 report by the World Economic Forum entitled “State of the Illicit Economy,”

   the “cost to the global economy of counterfeiting alone could reach USD 1.77 Trillion.” A true

   and correct copy of this report is attached hereto as Exhibit 4.

6. According to a 2013 report U.S. Customers and Border Protection entitled “Intellectual Property

   Rights Fiscal Year 2012 Seizure Statistics,” “the internet has fueled explosive growth in the

   numbers of small packages of counterfeit and pirated goods shipped through express carriers and

   mail.” A true and correct copy of this report is attached hereto as Exhibit 5.

7. In my experience in with online counterfeiting, trademark infringement, and copyright

   infringement over the last three years, I have observed counterfeiters using a variety of tactics to

   evade enforcement efforts. Specifically, infringers like those Defendants in the present case will

   often register new online marketplace accounts under new aliases once they receive notice of a

   lawsuit, or otherwise utilize a plethora of accounts to minimize the risk that the removal or

   deactivation of one storefront due to their counterfeiting activities will stall their entire operation.

8. In my experience, once notice of a lawsuit is received, infringers like those Defendants in the

   present case move funds from their U.S.-based accounts (e.g., PayPal) to off-shore bank accounts

   outside the jurisdiction of this Court.

9. For these reasons, in the absence of an ex parte Order, Defendants in the interest of shielding their

   assets could and likely would modify payment account registration data and content and to shuffle

   any assets from accounts in U.S.-based financial institutions (e.g., PayPal), to offshore accounts.

10. Exhibit 6 attached hereto is a true and correct copy of the unpublished decisions cited in


                                                                                                 Page 2 of 3
      Case: 1:19-cv-04565 Document #: 10 Filed: 07/08/19 Page 3 of 3 PageID #:118



    HAECo’s Memorandum in Support of its Motion for a Temporary Restraining Order.

I declare under penalty of perjury under the laws of the United States of America that the foregoing is

true and correct.


Executed on this July 8, 2019 at Chicago, Illinois.

                                                              /s/Adam E. Urbanczyk
                                                              Adam E. Urbanczyk
                                                              AU LLC
                                                              564 W. Randolph St. 2nd Floor
                                                              Chicago, IL 60661
                                                              (312) 715-7312
                                                              (312) 646-2501 (fax)
                                                              adamu@au-llc.com
                                                              ARDC No. 6301067
                                                              Counsel for Plaintiff Hangzhou Aoshuang E-
                                                              Commerce Co., Ltd.




                                                                                             Page 3 of 3
